Exhibit 10.1
 
 
 


SEPARATION AGREEMENT


THIS SEPARATION AGREEMENT (the "Agreement") is entered into as of the 6th day of
April, 2017 (the "Effective Date") by and between Steve Lundy ("Employee") and
Bioptix, Inc., a Colorado corporation, and subsidiaries (the "Company", and
together with the Employee, the "Parties").
 
WHEREAS, Employee has been employed as the Chief Executive Officer of the
Company pursuant to that certain Executive Employment Agreement dated as of
March 24, 2010 (the "Employment Agreement"); and
 
WHEREAS, the Parties desire to enter into this Agreement providing for
Employee's termination as an employee, as President and Chief Executive Officer
of the Company and as a director of the Company following the Effective Date of
this Agreement, for Employee's amicable resignation from the Company's
employment and to settle any and all payments that may now be or may in the
future become due to Employee.


NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
the Parties hereby agree as follows:
 
1. Duties and Termination Date.


(a)  Duties.  Employee agreed to continue to serve the Company as Chief
Executive Officer, reporting to the Board of Directors, through and including
the Effective Date which date shall also be the Employment Termination Date (as
defined below).  Employee will be deemed to be in breach of this Agreement and
Employee will receive no benefits and be terminated without further payment or
benefits beyond the date of termination in the event of any material uncured
failure by Employee to perform Employee's responsibilities under this Agreement.


(b)  Employment Termination Date.  Employee hereby resigns as a member of the
Board of Directors and the Company hereby accepts such resignation.  Employee
acknowledges that his last day of employment as an employee and as an officer of
the Company shall be April 6th, 2017 (the "Employment Termination Date"). 
Employee's resignation without cause or good reason will be effective as of the
Employment Termination Date and shall not be as a result of any change in
control or change of control of the Company.  Employee further understands and
agrees that, as of the Employment Termination Date, he will no longer be
authorized to conduct any business on behalf of the Company or to hold himself
out as an officer or employee of the Company.  Any and all positions and/or
titles held by Employee with the Company will be deemed to have been resigned as
of the Employment Termination Date.  Beginning on the Employment Termination
Date, Employee shall receive from the Company Payment and Benefits as provided
in Paragraph 2.


2. Payment and Benefits.   The Company shall pay or provide Employee the
following benefits:


(a)  Base Salary.  Until the Employment Termination Date, Employee shall
continue to receive his current base salary at a rate of $390,000 per annum (the
"Base Salary"), payable in accordance with the Company's customary payroll
practices, less applicable statutory deductions and tax withholdings.


(b)  Separation Payment. Provided Employee fulfills his duties, as set forth in
this Agreement, in all material respects, following the Employment Termination
Date, Employee shall receive twelve (12) months of Employee's Base Salary
(without any bonus or increase), payable in accordance with the Company's
customary payroll practices (each such payment, the "Separation Payment"), less
applicable statutory deductions and tax withholdings, following the Employment
Termination Date.
 
 
1

--------------------------------------------------------------------------------



(c)  Health Benefits.  Employee shall be entitled to continue to receive his
existing medical and other insurance benefits providing coverage for Employee,
his spouse and his dependents, with the Company paying 90% of the cost and
Employing paying the remaining 10% of the cost, through the earlier of (i) the
first anniversary of the Employment Termination Date or (ii) the date Employee
becomes eligible for health benefits under the plan of another employer.  After
such time the Company ceases to pay premiums pursuant to the preceding sentence,
Employee may, if eligible, elect to continue healthcare coverage at Employee's
expense in accordance with the provisions of the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended, or COBRA.


Through normal payroll tax withholdings from the Separation Payments provided in
Section 2(a) above, Employee shall be responsible for the payment of all
employee obligations for payroll taxes, Medicare and other taxes, and shall
indemnify the Company with respect to the payment of all such amounts with
respect to the benefits in subparagraph 2 (b) and (c).


 (d)  Equity Awards.  Employee acknowledges and agrees that, as of the Effective
Date, all of Employee's rights and interests in all options held by Employee,
whether vested or unvested (the "Options"), are hereby cancelled. In exchange
for the cancellation of the Options, Employee shall be entitled to receive,
subject to applicable tax withholdings, a lump sum cash payment in the amount of
$80,000 (the "Option Consideration").  As a result of this cancellation, the
Options shall have no further force or effect, and the Employee shall relinquish
all of his rights and interests with respect to the Options.  The Option
Consideration shall be paid to the Employee on or promptly following the
Effective Date.


(e)  Change of Control.  Pursuant to Section 5.4 of the Employment Agreement, in
the event of a change of control of more than 50% of the Company, Employee was
eligible to receive severance compensation in an amount equal to twelve months
compensation following the Employment Termination Date (the "Severance
Payment").  Employee expressly acknowledges and agrees that no Severance Payment
is due and owing and no change in control or change of control has occurred and
that no event or circumstances occurring on or following the Employment
Termination Date shall be deemed to have been a change of control with respect
to any Severance Payment obligation.  For avoidance of doubt, however, nothing
in this Paragraph 2(e) shall be construed to limit Employee's right to be paid
the Separation Payment pursuant to the terms of Paragraph 2(b) above, nor shall
any change in control or change of control of the Company affect the Company's
obligation to perform its obligations under the terms of this Agreement.


(f)  Waiver of Right to Bonus Compensation.  Pursuant to Section 3.2 of the
Employment Agreement, Employee was eligible to receive annual incentive bonus
compensation in the amount of $190,000 during 2016 (the "2016 Bonus").  Employee
expressly acknowledges and agrees to the cancellation of the 2016 Bonus and
that, in consideration for the promises contained herein and for the payments
more particularly described in Paragraph 2, he hereby waives and surrenders any
and all rights to receive payment of the 2016 Bonus or any other bonus,
retention payment, separation payment or other payment, not expressly provided
for herein.


(g)  Waiver of Right to Other Compensation.  Pursuant to Section 3.4 of the
Employment Agreement, Employee was eligible to participate in the Company's
employee benefit plans as then in-effect or adopted thereafter, it being
understood that Employee would have the same rights and privileges to
participate in such plans and benefits as any other executive employee during
the term of the Employment Agreement, including Employee's right to receive
annual incentive bonus compensation.  Employee hereby waives any and all claim
to the payment of any and all bonuses for which Employee is or could have been
eligible or earned during 2016 or at any time thereafter under the Employment
Agreement, pursuant to action of the Board of Directors or committee thereof, or
any oral or written agreement or understanding which has not been paid as of the
date of this Agreement (the "Bonus").  Employee expressly acknowledges and
agrees that the Company has disputed the satisfaction of conditions precedent to
payment of the Bonus and, in consideration for the promises contained herein and
for the payments contemplated herein, including, without limitation, Paragraph 2
hereof, Employee waives and surrenders any and all rights to receive payment of
the Bonus, including any other compensation not expressly provided for herein.
 
2

--------------------------------------------------------------------------------

 


(h)  Company Car.  Immediately following the Effective Date, the Company shall
pay to the lessor the buyout amount, including taxes and fees,  in an amount not
to exceed $29,000, under the vehicle lease for the Company vehicle allotted for
usage by Employee (the "Vehicle") and upon payment to the lessor cause the
lessor to transfer ownership of and title to the Vehicle to Employee. Beginning
on the Effective Date and upon transfer of ownership of and title to the Vehicle
to Employee, Employee shall be responsible for payment of all costs and payments
associated with the use, maintenance and operation of the Vehicle, including,
but not limited to, all insurance, registration fees, taxes and maintenance
costs.


(i)  Tax Matters.  Employee shall be responsible for the payment of all Employee
payroll taxes, Medicare and other taxes.  Except as otherwise set forth herein,
Employee will not be entitled to payment of any carry forward bonus, vacation or
other incentive compensation, other than in accordance with Company policy with
respect to payment of unused vacation pay (up to a maximum of 4 weeks).  Any
employee tax, penalties or interest as a result thereof shall be the sole
responsibility of Employee who agrees to indemnify and hold harmless the Company
with respect thereto.


(j) Termination of Employment Agreement.  Employee and the Company hereby
acknowledge and agree that the Employment Agreement is hereby terminated and of
no further force and effect and except as otherwise set forth herein, Employee
shall not be entitled to any payment in the nature of severance or termination
pay from the Company, and that the terms set forth herein is in full
satisfaction of all obligations owed to Employee.


(k)  Full Satisfaction.  The Parties acknowledge and agree that the
consideration set forth in this Paragraph 2 is in full, final and complete
settlement of any and all claims which Employee could make in any complaint,
charge, or civil action, whether for actual, nominal, compensatory, or punitive
damages (including attorneys' fees).  Employee acknowledges that such
consideration is being made as consideration for the waivers and releases set
forth in this Paragraph 2(e) and Paragraph 3.  Employee further acknowledges
that the consideration set forth in this Paragraph 2 are separate and distinct
of and from each other, and that either payment is independent valuable
consideration for the waiver and releases set forth in this Paragraph 2(e),
Paragraph 2(f), Paragraph 2(g) and Paragraph 3.
 
3.  Release.


(a)  Employee's Release of the Company.  In consideration for the payments and
benefits described above and for other good and valuable consideration, Employee
hereby releases and forever discharges the Company, as well as its affiliates
and all of their respective directors, officers, employees, members, agents, and
attorneys (the "Company Released Parties"), of and from any and all manner of
actions and causes of action, suits, debts, claims, and demands whatsoever, in
law or equity, known or unknown, asserted or unasserted, which he ever had, now
has, or hereafter may have on account of his employment with the Company, the
termination of his employment with the Company, and/or any other fact, matter,
incident, claim, injury, event, circumstance, happening, occurrence, and/or
thing of any kind or nature which arose or occurred prior to the date when he
executes this Agreement, including, but not limited to, any and all claims for
wrongful termination; breach of any implied or express employment contract;
unpaid compensation of any kind;  breach of any fiduciary duty and/or duty of
loyalty; breach of any implied covenant of good faith and fair dealing;
negligent or intentional infliction of emotional distress; defamation; fraud;
unlawful discrimination, harassment; or retaliation based upon age, race, sex,
gender, sexual orientation, marital status, religion, national origin, medical
condition, disability, handicap, or otherwise; any and all claims arising under
arising under Title VII of the Civil Rights Act of 1964, as amended ("Title
VII"); the Equal Pay Act of 1963, as amended ("EPA"); the Age Discrimination in
Employment Act of 1967, as amended ("ADEA"); the Americans with Disabilities Act
of 1990, as amended ("ADA"); the Family and Medical Leave Act, as amended
("FMLA"); the Employee Retirement Income Security Act of 1974, as amended
("ERISA"); the Sarbanes-Oxley Act of 2002, as amended ("SOX"); the Worker
Adjustment and Retraining Notification Act of 1988, as amended ("WARN"); the New
York State Human Rights Law and the New York City Human Rights Law; and/or any
other federal, state, or local law(s) or regulation(s); any and all claims for
damages of any nature, including compensatory, general, special, or punitive;
and any and all claims for costs, fees, or other expenses, including attorneys'
fees, incurred in any of these matters.  The Company acknowledges, however, that
Employee does not release or waive any rights to contribution or indemnity under
this Agreement to which he may otherwise be entitled.  The Company also
acknowledges that Employee does not release or waive any claims, and that he
retains any rights he may have, to any vested 401(k) monies (if any) or benefits
(if any), or any other benefit entitlement that is vested as of the Employment
Termination Date pursuant to the terms of any Company-sponsored benefit plan
governed by ERISA.  Nothing contained herein shall release the Company from its
obligations set forth in this Agreement.
 
3

--------------------------------------------------------------------------------

 


(b)  The Company's Release of Employee.  In consideration for mutual covenants
and agreements of the Parties set forth in this Agreement and for other good and
valuable consideration, the receipt and sufficiency of which the Parties
acknowledge, the Company, for itself and for and on behalf of its affiliates,
shareholders, directors, officers and agents, hereby releases and forever
discharges Employee, and each of the Executive's heirs, beneficiaries,
successors, assigns, agents, employees, executors, administrators, attorneys and
representatives (the "Employee Released Parties"), of and from any and all
manner of actions and causes of action, suits, debts, claims, and demands
whatsoever, in law or equity, known or unknown, asserted or unasserted, which it
ever had, now has, or hereafter may have arising out of or relating to
Employee's employment with the Company, the termination of his employment with
the Company, and/or any other fact, matter, incident, claim, injury, event,
circumstance, happening, occurrence, and/or thing of any kind or nature which
arose or occurred, in whole or in part, prior to the date when the Company
executes this Agreement and/or any other federal, state, or local law(s) or
regulation(s); any and all claims for damages of any nature, including
compensatory, general, special, or punitive; and any and all claims for costs,
fees, or other expenses, including attorneys' fees, incurred in any of these
matters; provided however, that Employee shall not be released from any claims
asserted by or related to any claims that can be asserted by shareholders of the
Company or any regulatory body or authority, including any claim that could be
considered within the scope of any release provided herein, including any of the
Company's shareholders in any shareholder derivative action, class claims or
similar action brought by any shareholder or on behalf of the Company.  


Notwithstanding the foregoing, however, in the event that Employee is named as a
defendant in any shareholder derivative action or is threatened to be made a
party to any such action, Employee shall be entitled to be indemnified by the
Company to the full extent permitted by law and shall be provided with coverage
to the extent coverage is available under the Company's directors' and officers'
liability insurance policies.  Moreover, Employee acknowledges that the Company
does not release or waive any rights to contribution or indemnity under this
Agreement to which he may otherwise be entitled.   Nothing contained herein
shall release Employee from his obligations set forth in this Agreement.




4.    Mutual Consent.  The Parties hereto, and each of them, do hereby: (i)
acknowledge that they have reviewed or caused to be reviewed the Employment
Agreement; (ii) acknowledge that they have reviewed or cause to be reviewed this
Agreement; (iii) unconditionally consent to the termination of the Employment
Agreement by the Company and Employee; and (iv) unconditionally consent to the
release of any and all claims as described in Paragraph 3 as applicable.


5.    Non-Disparagement.  Each of Employee and the Company hereby agrees, for
himself and itself and any other of their respective representatives while they
are acting on his or its behalf, that he and it have not and will not, directly
or indirectly, disparage, make negative statements about or act in any manner
which is intended to or does damage to the goodwill or business or personal
reputations of the other party or their respective affiliates.


6.    Confidential Information; Proprietary Matters.
 
4

--------------------------------------------------------------------------------

 


(i)  Confidential Information.  Employee understands and acknowledges that
during the course of his employment by the Company through the Employment
Termination Date, he had access to Confidential Information (as defined below)
of the Company. Employee represents and warrants that prior to the Effective
Date and agrees that, at no time from and after the Effective Date, will
Employee (a) use Confidential Information for any purpose other than in
connection with services provided under this Agreement or (b) disclose
Confidential Information to any person or entity other than to the Company or
persons or entities to whom disclosure has been authorized by the Company. As
used herein, "Confidential Information" includes all data or material
(regardless of form) with respect to the Company or any of its assets,
prospects, business activities, officers, directors, employees, borrowers, or
clients which is: (a) a trade secret, as defined by the Uniform Trade Secrets
Act: (b) provided, disclosed, or delivered to Employee by the Company, any
officer, director, employee, agent, attorney, accountant, consultant, or other
person or entity employed by the Company in capacity, any client, borrower,
advisor, or business associate of the Company, or any public authority having
jurisdiction over the Company or any business activity conducted by the Company;
or (c) produced, developed, obtained or prepared by or on behalf of Employee or
the Company (whether or not such information was developed in the performance of
the Agreement). Notwithstanding the foregoing, the term "Confidential
Information" shall not include any information, data, or material which, at the
time of disclosure or use, was generally available to the public other than by a
breach of this Agreement, was available to the party to whom disclosed on a
non-confidential basis by disclosure or access provided by the Company or a
third party without breaching any obligations of the Company or such third
party, or was otherwise developed or obtained legally and independently by the
person to whom disclosed without a breach of this Agreement. This Paragraph 6(i)
shall not preclude Employee from disclosing Confidential Information if
compelled to do so by law or valid legal process, provided that if Employee
believes Employee is so compelled by law or valid legal process, Employee will
notify the Company in writing sufficiently in advance of any such disclosure to
allow the Company the opportunity to defend, limit, or otherwise protect its
interests against such disclosure unless such notice is prohibited by law. The
rights and obligations of the Parties under this Paragraph 6(i) shall survive
the expiration or termination of this Agreement for any reason.


(ii)  Proprietary Matters.  Employee expressly agrees that any and all
improvements, inventions, discoveries, processes, or know-how that are generated
or conceived by Employee during the term of his employment through the
Employment Termination Date, whether conceived during Employee's regular working
hours or otherwise, will be the sole and exclusive property of the Company.
Whenever requested by the Company (either as of the Employment Termination Date
or thereafter), Employee will assign or execute any and all applications,
assignments and/or other documents, and do all things which the Company
reasonably deems necessary or appropriate, in order to permit the Company to:
(a) assign and convey, or otherwise make available to the Company, the sole and
exclusive right, title, and interest in and to said improvements, inventions,
discoveries, processes or know-how; or (b) apply for, obtain, maintain, enforce
and defend patents, copyrights, trade names, or trademarks of the United States
or of foreign countries for said improvements, inventions, discoveries,
processes, or know-how. However, the improvements, inventions, discoveries,
processes, or know-how generated or conceived by Employee and referred to in
this Paragraph 6(ii) (except those which may be included in the patents,
copyrights, or registered trade names or trademarks of the Company) will not be
exclusive property of the Company at any time after having been disclosed or
revealed or have otherwise become available to the public or to a third party on
a non-confidential basis other than by a breach of the Agreement or after they
have been independently developed or discussed without a breach of this
Agreement by a third party who has no obligation to the Company. The rights and
obligations of the Parties under this Paragraph 6(ii) shall survive the
expiration or termination of this Agreement for any reason.
 
5

--------------------------------------------------------------------------------

 


(iii)  Injunctive Relief.  Employee acknowledges and agrees that any violation
of Paragraphs 6(i) through 6(iii) of this Agreement would result in irreparable
harm to the Company and, therefore, agrees that, in the event of an actual,
suspected, or threatened breach of Paragraphs 6(i) through 6(iii) of this
Agreement, the Company shall be entitled to an injunction restraining Employee
from committing or continuing such actual, suspected or threatened breach. The
Parties acknowledge and agree that the right to such injunctive relief shall be
cumulative and shall not be in lieu of, or be construed as a waiver of the
Company's right to pursue, any other remedies to which it may be entitled in law
or in equity. The Parties agree that for purposes of Paragraphs 6(i) through
6(iii) of the Agreement, the term "Company" shall include the Company and its
affiliates.


7.  Return of Property.  Immediately upon the Employment Termination Date,
Employee shall return to the Company all of Company's property, including,
without limitation, Confidential and Proprietary Information (as that term is
defined above), office keys, Company identification cards, access passes, and
all documents, files, equipment, computers, laptops, printers, telephones, cell
phones, beepers, pagers, palm pilots, BlackBerry or similar devices, fax
machines, credit cards, computer software, diskettes and access materials and
other property prepared by, for or belonging to Company (all of such Company
Property being referred to herein as "Company Property").  Following the
Employment Termination Date, Employee shall not (i) utilize Company Property or
make or retain any copies, duplicates, reproductions or excerpts of Company
Property; and (ii) access, utilize or affect in any manner, any of Company
Property, including, without limitation, its electronic communications systems
or any information contained therein.
 
8. Future Cooperation.  Employee agrees to reasonably cooperate with the
Company, its financial and legal advisors in any claims, investigations,
administrative proceedings or lawsuits which relate to the Company and for which
Employee may possess relevant knowledge or information.  Any travel and
accommodation expenses incurred by the Employee as a result of such cooperation
will be reimbursed in accordance with the Company's standard policies. The
Parties agree that should Employee's assistance be required in connection with
any such matters that the Parties will agree to reasonable compensation for such
services.
 
9. Applicable Law and Dispute Resolution. Except as to matters preempted by
ERISA or other laws of the United States of America, this Agreement shall be
interpreted solely pursuant to the laws of the State of New York, exclusive of
its conflicts of laws principles.  Each of the Parties hereto irrevocably
submits to the exclusive jurisdiction of Denver County, State of Colorado, for
the purposes of any suit, action, or other proceeding arising out of this
Agreement or any transaction contemplated hereby. 
 
10. Entire Agreement.  This Agreement may not be changed or altered, except by a
writing signed by both Parties. Until such time as this Agreement has been
executed and subscribed by both Parties hereto: its terms and conditions and any
discussions relating thereto, without any exception whatsoever, shall not be
binding nor enforceable for any purpose upon any party.  This Agreement
constitutes an integrated, written contract, expressing the entire agreement and
understanding between the Parties with respect to the subject matter hereof and
supersedes any and all prior agreements and understandings, oral or written,
between the Parties.
 
11. Assignment.  Neither Party has assigned or transferred any claim such Party
is releasing, nor has such Party purported to do so.  If any provision in this
Agreement is found to be unenforceable, all other provisions will remain fully
enforceable. This Agreement binds the Parties and their heirs, administrators,
representatives, executors, successors, and assigns, and will insure to the
benefit of all of the Company Released Parties and Employee Released Parties and
their respective heirs, administrators, representatives, executors, successors,
and assigns.
 
6

--------------------------------------------------------------------------------

 
 
12. Binding Effect.  This Agreement will be deemed binding and effective
immediately upon its execution by the Employee; provided, however, that in
accordance with the Age Discrimination in Employment Act of 1967 ("ADEA") (29
U.S.C. § 626, as amended), Employee's waiver of ADEA claims under this Agreement
is subject to the following: Employee may consider the terms of his waiver of
claims under the ADEA for twenty-one (21) days before signing it and may consult
legal counsel if Employee so desires. Employee may revoke his waiver of claims
under the ADEA within seven (7) days of the day he executes this Agreement.
Employee's waiver of claims under the ADEA will not become effective until the
eighth (8th) day following Employee's signing of this Agreement.  Employee may
revoke his waiver of ADEA claims under this Agreement by delivering written
notice of his revocation, via facsimile and overnight mail, before the end of
the seventh (7th) day following Employee's signing of this Agreement to: Harvey
Kesner, Esq., Sichenzia Ross Ference Kesner LLP, 61 Broadway, 32nd Floor, New
York, NY 10006, Fax: 212-930-9725.  In the event that Employee revokes his
waiver of ADEA claims under this Agreement prior to the eighth (8th) day after
signing it, the remaining portions of this Agreement shall remain in full force
in effect, except that the obligation of the Company to provide the payments and
benefits set forth in Paragraph 2 of this Agreement shall be null and void.
Employee further understands that if Employee does not revoke the ADEA waiver in
this Agreement within seven (7) days after signing this Agreement, his waiver of
ADEA claims will be final, binding, enforceable, and irrevocable.
 
EMPLOYEE UNDERSTANDS THAT FOR ALL PURPOSES OTHER THAN HIS WAIVER OF CLAIMS UNDER
THE ADEA, THIS AGREEMENT WILL BE FINAL, EFFECTIVE, BINDING, AND IRREVOCABLE
IMMEDIATELY UPON ITS EXECUTION.
 
13. Acknowledgements. The Parties agree that:


(a) Each has consulted with and has been represented by counsel in connection
with the negotiation and execution of this Agreement;


(b) Employee has been advised that Sichenzia Ross Ference Kesner LLP has acted
as counsel to the Company and not to Employee, and Employee has been advised to
consult and has been provided with an opportunity to consult with legal counsel
of his choosing in connection with this Agreement;


(c) Each fully understands the significance of all of the terms and conditions
of this Agreement and has discussed them with each of their respective
independent legal counsel or has been provided with a reasonable opportunity to
do so;


(d) Each has had answered to his satisfaction any questions asked with regard to
the meaning and significance of any of the provisions of this Agreement;


(e) Employee is signing this Agreement knowingly, voluntarily and in full
settlement of all claims which existed in the past or which currently exist that
arise out of his employment with the Company or the termination of his
employment prior to the Effective Date; and


(f) Each agrees to abide by all the terms and conditions contained herein.
 
 
7

--------------------------------------------------------------------------------

 
14. Notices.  For the purposes of this Agreement, notices, demands and all other
communications provided for in this Agreement shall be in writing and shall be
delivered (i) personally or (ii) by first class mail, certified, return receipt
requested, postage prepaid, (iii) by overnight courier, with acknowledged
receipt, in the manner provided for in this Paragraph, and properly addressed as
follows:
 
If to the Company:                
Bioptix, Inc.
1775 38th Street
Boulder, CO 80301


With a copy to: Harvey Kesner, Esq.
Sichenzia Ross Ference Kesner LLP
61 Broadway, 32nd Floor
New York, NY 10006


If to Employee:                        


Stephen Lundy
4267 Saltmarsh Sparrow Drive
Windermere, FL  34786


With a copy to: Paul E. Rumler, Esq.
Rumler Tarbox Lynden Law Corporation, PC
1777 S. Harrison St., Suite 1250
Denver, CO 80210


15. Counterparts.  This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same agreement, and shall become
effective when one or more such counterparts have been signed by each of the
Parties and delivered to the other Parties. In the event that any signature is
delivered by facsimile transmission or by an e-mail which contains a portable
document format (.pdf) file of an executed signature page, such signature page
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
signature page were an original thereof.


16. Attorneys' Fees.  If any Party shall commence any action or proceeding
against another Party in order to enforce the provisions hereof, or to recover
damages as the result of the alleged breach of any of the provisions hereof, the
prevailing Party therein shall be entitled to seek to recover all reasonable
costs incurred in connection therewith, including, but not limited to,
reasonable attorneys' fees.
 
[Signature page follows]
 
 
 
8

--------------------------------------------------------------------------------



IN WITNESS HEREOF, the Parties hereby enter into this Agreement and affix their
signatures as of the date first above written.
 
 
BIOPTIX, INC.
 
By:    /s/ Michael Beeghley
Name: Michael Beeghley
Title: Chairman of the Board of Directors
 


 
/s/ Steve Lundy
STEVE LUNDY
 
 
 
 
 
 
 
 
 
 
 
 

 



 
9